PER CURIAM.
Certiorari is denied under Points One and Two.
On Point Three, relating to the limitation of action, certiorari is denied on the authority of the rule announced in Denson & Son v. Nelson, Fla.1956, 88 So.2d 120, and Corbett v. General Engineering & Machinery Co., 160 Fla. 879, 37 So.2d 161.
A petition has been filed by the attorneys for the claimant requesting us to grant attorneys’ fees for representation in this court. The court fixes the fee at $300. Petition denied.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.